Andrews, Presiding Judge.
In Garvin v. Secretary of State, 266 Ga. App. 66 (596 SE2d 166) (2004), we affirmed the portion of the superior court’s judgment finding that Garvin violated the Georgia Securities Act of 1973 (the Act) (OCGA § 10-5-1 et seq.) by selling securities without registering *861the securities and without registering as a dealer or a salesperson authorized to sell the securities. But we reversed the portion of the superior court’s judgment finding that Garvin was subject to an $8,400 civil penalty as an administrative sanction for a wilful violation of the Act. In Cox v. Garvin, 278 Ga. 903 (607 SE2d 549) (2005), the Supreme Court reversed the portion of our decision reversing the superior court. Accordingly, the portion of our decision reversed by the Supreme Court is vacated; the judgment of the Supreme Court is made the judgment of this court; and the judgment of the superior court is affirmed.
Decided March 21, 2005
Reconsideration denied April 15, 2005
Browning & Smith, George T. Smith, for appellant.
Thurbert E. Baker, Attorney General, William W. Banks, Jr., John B. Ballard, Jr., Assistant Attorneys General, Robin A. Golivesky, for appellee.
Divine, Finney & Dorough, Fred T. Finney, amicus curiae.

Judgment affirmed.


Barnes and Adams, JJ., concur.